COURT OF APPEALS OF VIRGINIA


Present:    Judges Annunziata, Agee and Senior Judge Coleman


BRENDA LEE SCOTT JACKSON
                                             MEMORANDUM OPINION *
v.      Record No. 0995-01-2                     PER CURIAM
                                              NOVEMBER 6, 2001
JAMES ELIAS JACKSON


                FROM THE CIRCUIT COURT OF LOUISA COUNTY
              Herbert A. Pickford, III, Judge Pro Tempore

             (Darryl A. Parker, on brief), for appellant.

             No brief for appellee.


     Brenda Jackson (wife) contends the trial court erred in:       (1)

denying her sole custody of the parties' minor children; and (2)

awarding her $600 per month spousal support for eighteen months.

Upon reviewing the record and wife's brief, we summarily affirm

the trial court.    See Rule 5A:27.

        The parties married on November 18, 1994.   Two children

were born of the marriage.     The parties separated on May 9,

1999.

        On January 31, 2001, the trial court conducted an

evidentiary hearing to determine issues of equitable

distribution, support and custody.     The trial court awarded wife

spousal support of $600 per month "for a period of eighteen


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
months in order to help her achieve employment or

self-employment."   As to child custody, the trial court awarded

husband legal and physical custody of the children.

     On February 6, 2001, the trial court issued a letter

opinion setting forth its findings and holdings and the bases

upon which those determinations were made.   It directed

husband's attorney to "draft a decree consistent with the

opinions hereon expressed, and submit the same to Mr. Parker for

his endorsement."

     On March 15, 2001, the trial court entered the final decree

of divorce.   Wife's attorney endorsed the decree, "Seen and

Objected To."   Wife filed no transcripts or statement of facts.

On March 27, 2001 the wife filed a motion to rehear, which was

limited to her assertion that she had new evidence regarding

husband's alleged homosexual activity.   Wife's motion to rehear

also "request[ed] possession of the marital home, because it

would serve the best interest of the children."   No hearing was

conducted on the motion.   On April 18, 2001, more than

twenty-one days after entry of the March 15, 2001 final decree,

the trial court entered the following order:

          This cause came to be heard on the fourth
          day of April, 2001, upon the Defendant's
          Motion to Reopen and the argument of
          counsel.
               WHEREFORE, on the basis of the cited
          authorities, the Defendant's motion to
          Reopen is hereby DENIED.



                               - 2 -
     The record on appeal contains no transcript of the April 4,

2001 hearing or a memorandum demonstrating what arguments wife

made and upon what legal authority she relied.

     On appeal, wife contends the trial court erroneously "based

its decision on custody" upon "mere speculation" that husband

"would take steps to regain the [marital] home."     She also

argues that spousal support was inadequate and that "the court

is authorized to order appropriate periodic spousal support to

extend for the lifetime of the parties."

     "[E]ndorsing a decree 'seen and objected to' does not

preserve an issue for appeal unless the record further reveals

that the issue was properly raised for consideration by the

trial court."    Konefal v. Konefal, 18 Va. App. 612, 615, 446
S.E.2d 153, 155 (1994); see also Lee v. Lee, 12 Va. App. 512,

514-17, 404 S.E.2d 736, 738-39 (1991) (en banc).      Thus, while

wife did object to the entry of the final order, she did not

object to any specific ruling or state her "grounds therefor,"

as required by the rule.      In addition, wife did not specify in

her motion for rehearing the objections she now makes on appeal.

     "No ruling of the trial court . . . will be considered as a

basis for reversal unless the objection was stated together with

the grounds therefor at the time of the ruling, except for good

cause shown or to enable the Court of Appeals to attain the ends

of justice."    Rule 5A:18.   Absent any specific objections to the

trial court's ruling, wife failed to preserve any issues for

                                  - 3 -
appeal.   See Neal v. Commonwealth, 15 Va. App. 416, 422-23, 425
S.E.2d 521, 525 (1992) (trial court must be alerted to precise

issue to which a party objects).   Moreover, because the trial

court stated that it considered the factors in Code § 20-107.1

in determining spousal support and the factors in Code

§ 20-124.3 when determining custody, the record does not reflect

any reason to invoke the good cause or ends of justice

exceptions to Rule 5A:18.   Accordingly, the decision of the

trial court is summarily affirmed.

                                                         Affirmed.




                               - 4 -